Citation Nr: 0201753	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  00-18 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active service from July 1955 until January 
1964. 

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota denying the benefit sought on appeal. 

In addition, the veteran signed a sworn statement dated 
November 1999 concerning his left leg and hip problem.  It is 
unclear whether the veteran intended to make a claim for 
service connection involving his left lower extremities and 
hip beyond what is currently at issue before this Board.  
Accordingly, the Board refers this matter to the RO. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has 
been obtained.  

2. A left knee disorder clearly and unmistakably preexisted 
the veteran's entry 
into active military service.

3.  The veteran's preexisting left knee disorder did not 
worsen or increase in severity during service.  


CONCLUSION OF LAW

The veteran's preexisting left knee disorder was not 
aggravated during service.  See 38 U.S.C.A. §§ 1101, 1110, 
1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.303, 3.304, 3.306 (2001);  66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
3.102, 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's contention that his 
left knee began acting up in service around 1957, and that 
his current knee disorder is related to service.  In a 
written brief dated January 2002, the veteran's 
representative stated that the veteran admits that he had a 
preexisting knee disorder, however, the disorder was 
aggravated and worsened by military service.  Therefore, the 
veteran maintains that service connection is warranted.  The 
RO denied the veteran's claim in both a June 1999 and 
December 1999 rating decision stating that the evidence shows 
that the left knee disorder existed prior to service and that 
there is no evidence that the disorder permanently worsened 
as a result of service.     

While the appeal was pending, legislation was passed that 
eliminates the need for a claimant to submit a well-grounded 
claim and enhances VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000)(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A.      § 5107, note 
(Effective and Applicability Provisions)(West Supp. 2001).  
Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(b), which was effective August 29, 2001.  
Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In this regard, the Board notes that VA 
fulfilled its duty to assist the veteran by advising him of 
the evidence necessary to substantiate his claim in the 
February 2000 statement of the case and by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal and by providing 
the veteran a personal hearing in October 2000.  See U.S.C.A. 
§ 5103A.  The veteran's service medical records, VA medical 
records, medical records from the veteran's private medical 
examiners, his representative's statement and brief, the 
veteran's own statements, and two lay witness statements were 
obtained and given consideration in this appeal.  Further, 
the veteran has not identified any pertinent evidence that is 
not of record.    

With respect to a VA examination under the VCAA, the 
assistance provided to the veteran shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the veteran's active service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001)(to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159). 

While the veteran was not given a VA medical examination, the 
Board finds that an examination or medical opinion is not 
necessary for an equitable evaluation of the veteran's claim 
due to the fact that the medical evidence of record does not 
show that the veteran had a super-imposed trauma to his left 
knee in service or an aggravation to his preexisting left 
knee disorder in service.  In addition, there is no evidence 
showing that the veteran's current left knee disorder is 
related to service or any event of service origin.  
Therefore, a VA examination would provide no assistance in 
making a decision on this claim.  The Board thus finds that 
VA has done everything reasonably possible to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  The case is 
ready for appellate review.   

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 U.S.C.A. §  3.303(a).  The mere fact of an in-
service injury is not enough; there must be chronic 
disability resulting from that injury.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Every veteran is presumed to be in sound condition when 
examined, accepted and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The presumption of aggravation is triggered by 
evidence that a preexisting disability has undergone a 
permanent increase in severity in service.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000); Sondel v. West, 13 Vet. App. 
213 (1999).  Evidence of temporary flare-ups symptomatic of 
an underlying preexisting condition, alone, is not sufficient 
for a non-combat veteran to show increased disability under 
38 U.S.C.A. § 1153 unless the underlying condition is 
worsened.  Davis v. Principi, No. 01-7029 (Fed. Cir. Jan. 11, 
2002). 

The veteran's pre-service medical records from Sioux Valley 
Hospital demonstrate that he was diagnosed with bilateral 
knock-knees (genu-valgum) requiring two operations.  First, 
in April 1950, the veteran received an epiphyseal stapling of 
both knees.  Second, in August 1952, the staples were removed 
from the veteran.  It was noted in the July 1952 medical 
record that the knock knee condition was completely 
corrected.

The service medical records indicate that the veteran was 
examined in July 1955 prior to his entry into service.  On 
examination, no left knee disability was noted and the 
veteran was found fit to enter service.  The veteran noted in 
the report of medical history dated July 1955 that he had a 
leg operation to fix knock-knees at the age of 13.  The 
medical examiner noted that the veteran had no residual 
difficulty.  In the report of medical examination dated 
October 1957, it was noted that the veteran's left leg locks 
in cold weather.  In the report of medical history dated 
October 1957,  the veteran stated that he considered himself 
in the best of health.  In the January 1964 report of medical 
examination for separation from service, the clinical 
evaluation of the veteran's left knee noted full strength, 
range of motion.  It was noted that there was a bilateral 
medial scar, six inches, on the left knee, well-healed and 
not symptomatic.  The veteran reported having had a "trick" 
left knee, for which he underwent surgery prior to service.

Following separation from service in January 1964, the record 
is silent for any medical treatment pertaining to the 
veteran's left knee until 1999.  VA outpatient treatment 
records dated from March 1999 to August 2001 demonstrate that 
in March 1999, the veteran was seen for complaints of left 
knee pain.  A September 1999 record contains an assessment of 
bilateral degenerative joint disease of the knees, secondary 
to a congenital disease.  A left total knee replacement 
arthroplasty was performed on the veteran in March 2000.  
There was no reference to service in the post-service medical 
records.   

Two lay statements were provided to the Board.  In a sworn 
statement dated November 1999, P.M., the veteran's sister-in-
law, stated that the family knew that the veteran had a 
"trick knee" that "got out of joint from time to time."  
She indicated that after a short while, the veteran could 
usually get it to go back into place.  In a sworn statement 
dated November 1999, M.H., the veteran's wife, stated that 
while visiting her in 1957, the veteran's knee would lock up 
on several occasions.  He would also walk with a limp for 
several days, and it would make his hip hurt.  She indicated 
that he has been in a lot of pain for years. 

The veteran stated in his original claim dated June 1999 that 
he did not receive treatment for his left knee in service.  
He explained in a sworn statement dated in November 1999 that 
his leg first acted up in 1957 during service.  He stated 
that he got out of his bunk in the morning, and his leg would 
not straighten out.  He had to limp on his leg for two days.  
He indicated that it went out several times in the following 
months, lasting anywhere from a few hours to a few days.  The 
veteran stated that the problem would resolve itself before 
he attempted to admit himself to sick call and that the base 
hospital was a mile away, requiring him to walk in the dark 
when it was 30 to 40 degrees below zero.  In a hearing dated 
October 2000, when asked if he remembered any certain injury 
to his knee that would maybe increase the disability while he 
was in service, the veteran stated that he couldn't think of 
anything other than just the normal duties he was doing such 
as always climbing up and down the airplanes and walking 
everywhere.

Upon review, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left knee disorder.  A left knee disorder 
was not noted on the veteran's service entrance examination, 
and the veteran is presumed to have been sound upon entering 
service.  However, in this case, the Board finds that this 
presumption is rebutted by evidence of the veteran's 
preexisting left knee disorder.

The pre-service medical records from Sioux Valley Hospital 
reveal that the veteran had a left knee disorder prior to 
service, requiring two surgeries.  In this regard, the Board 
notes that the veteran acknowledged his preexisting disorder 
in the report of medical history dated July 1955.  The 
veteran's representative also acknowledged in the written 
brief that the veteran had a preexisting left knee disorder.  
Accordingly, the Board finds that the veteran's left knee 
disorder clearly and unmistakably preexisted service given 
his pre-service history and the veteran's confirmation of the 
preexisting disorder.  See 38 C.F.R. § 3.304(b).  

Having found that the veteran's left knee disorder preexisted 
service, the Board must now determine whether the veteran's 
left knee disorder was aggravated by his service.  The 
service medical records do not show any findings or treatment 
for any left knee condition or an increase in severity of the 
veteran's preexisting left knee condition in service.  In the 
report of medical history dated October 1957, the veteran 
stated that he considered himself in the best of health.  In 
the January 1964 report of medical examination for separation 
from service, the clinical evaluation of the veteran's left 
knee noted full strength, range of motion.  The post-service 
medical records also do not show any findings of an increase 
in severity of the veteran's preexisting left knee condition 
in service.    

The Board acknowledges that the veteran may have experienced 
left knee pain and locking while he was in service.  However, 
there are no medical records of evidence to support a finding 
that the veteran's preexisting left knee disorder worsened in 
service, or any findings of a super-imposed traumatic event 
during service causing a permanent increase to the veteran's 
preexisting knee disorder.  While the veteran asserts that 
his leg first acted up during service around 1957, there is 
no evidence of record indicating an injury to his knees in 
service or that the veteran's service had caused a worsening 
of the permanent preexisting disorder.  An increase in 
disability must consist of worsening of the permanent 
disability and not merely a temporary flare-ups symptoms 
associated with the condition causing the disability.  See 
Davis v. Principi, No. 01-7029 (Fed. Cir. Jan. 11, 2002).   

In summary, the preponderance of the evidence indicates that 
the veteran's preexisting left knee disorder was not 
permanently worsened as a result of his service.  As such, 
the preponderance of the evidence is against the veteran's 
claim and service connection for a left knee disorder is not 
warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise grant the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).  


ORDER

Service connection for a left knee disorder is denied.  



		
L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

